Citation Nr: 0801264	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  06-39 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for inflamed lymphatic 
nodules.

2.  Entitlement to service connection for a skin disorder 
claimed as dermatitis. 

3.  Entitlement to service connection for left inguinal 
hernia, status post herniorrhaphy with lymph node resection.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active military service from October 1999 to 
March 2000 and from October 2003 to July 2004.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a rating decision in May 2006 by the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which in part, denied 
the enumerated issues.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

In a letter dated in September 2007, which was received at 
the RO on October 3, 2007, the veteran submitted a letter 
which requested that he be scheduled for a hearing at the RO 
before a Veterans Law Judge (Travel Board hearing).  This 
letter also requested that he be permitted to changed 
representatives.  After receiving a letter in November 2007 
from the RO addressing the procedure to appoint a 
representative, the veteran submitted a VA form 21-22 in 
December 2007 appointing the above named representative.  
Along with this form, he sent a copy of the September 2007 
letter requesting a Travel Board hearing, thus confirming his 
desire for such a hearing.  

Since such hearings are scheduled by the RO (See 38 C.F.R. § 
20.704(a) (2007)), the Board is remanding the case for that 
purpose, in order to satisfy procedural due process concerns.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a Travel Board hearing before a 
Veterans Law Judge, with appropriate 
notification to the veteran and his 
representative.  A copy of the notice to 
the veteran of the scheduling of the 
hearing should be placed in the record.

2.  After the hearing is conducted, or if 
the veteran withdraws his hearing request 
or fails to report for the scheduled 
hearing, the case should be returned to 
the Board for further review.  

The purpose of this remand is to comply with due process of 
law.  The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate outcome of this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



